IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Township of Radnor,                        :
                  Appellant                :        CASES CONSOLIDATED
                                           :
            v.                             :        No. 1665 C.D. 2019
                                           :
Goshen Holding Company, Inc.               :
and C.F. Holloway, III                     :

Township of Radnor                         :
                                           :
            v.                             :        No. 1691 C.D. 2019
                                           :
Goshen Holding Company, Inc. and           :
C.F. Holloway, III                         :
                                           :
Appeal of: Jeffrey S. Rosenblum and        :
Leonor R. Rosenblum                        :


PER CURIAM                             ORDER


             NOW, September 11, 2020, having considered Designated Appellant

Township of Radnor’s application for reargument/reconsideration and Appellees’

answer in response thereto, the application is denied.